COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 EX PARTE:                                                      No. 08-15-00013-CR
                                                §
 HECTOR MACIAS,                                                   Appeal from the
                                                §
                             Appellant.                     County Criminal Court No. 4
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                (TC# 20110C03140)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time to file the brief until
                                           '
July 21, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before July 21, 2015.

       IT IS SO ORDERED this 23rd day of June, 2015.

                                             PER CURIAM




Before McClure, C.J., Rodriguez, and Hughes, JJ.